Title: From George Washington to Joseph Galloway, 20 December 1777
From: Washington, George
To: Galloway, Joseph



Sir
Head Quarters [Valley Forge] 20th Decemr 1777

I have your favr of the 18th by Mr Potts. Commissioners being appointed by the legislative Authority of this State to take cognizance of and to dispose of the personal property of those who have willingly gone over to the Enemy, it is not in my power to grant a licence for the removal of any of your effects. I have not the least objections to Mrs Galloways going to Philada and I shall be ready to furnish passports for that purpose whenever they are applied for. I am Sir Yr most obt Servt.
